DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 17 March 2021, with respect to Claims 1, 10, 15, and 18 have been fully considered, and are persuasive.  The rejection under 35 USC 103 of Claims 1-5, 9-10, and 15-20 has been withdrawn.
The prior art of record, Colombi et al. US 2015/0263568, McCarthy et al. US 2014/0375133, Dougal et al. US 2014/0049865, and Wang et al. US 2016/0322809 teaches a system comprising a plurality of uninterruptible power supplies (UPSs); a ring bus; a plurality of chokes, each choke of said plurality of chokes electrically coupling an associated UPS of said plurality of UPSs to said ring bus; at least one switch electrically coupled between at least one UPS of said plurality of UPSs and said ring bus; and at least one controller configured to control the at least one switch in response to detecting a fault condition in the system, wherein to control the at least one switch comprises to switch the at least one switch in less than 10 milliseconds in response to detecting the fault condition.
The prior art of record however is silent wherein at least one controller configured to control a frequency of an output voltage of each UPS of the plurality of UPSs by performing an open loop integration of the output voltage across one choke of the plurality of chokes and performing high pass filtering before and after the open loop 

Allowable Subject Matter
Claims 1-5, 9-10, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 10, 15, and 18 , the prior arts of record, taken alone or in combination, do not teach or fairly suggest a system comprising a plurality of uninterruptible power supplies (UPS), a ring bus, a plurality of chokes, at least one switch and at least one controller configured to control a frequency of an output voltage of each UPS of the plurality of UPSs by performing an open loop integration of the output voltage across one choke of the plurality of chokes and performing high pass filtering before and after the open loop integration.
Regarding Claims 2-5 and 9, they depend from Claim 1.
Regarding Claims 16 and 17, they depend from Claim 15.
Regarding Claims 19 and 20, they depend from Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 March 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836